Citation Nr: 0308756	
Decision Date: 05/08/03    Archive Date: 05/20/03	

DOCKET NO.  94-40 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a keloidal scar on the left side of the face. 

2.  Entitlement to an evaluation in excess of 10 percent for 
Frey's syndrome (fifth cranial nerve disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, as well as 
decisions by the VARO in Winston-Salem, North Carolina.

This case was previously before the Board in December 1997 
and March 2000, on which occasions it was remanded for 
additional development.  The case is before the Board for 
appellate review.  


REMAND

The veteran in this case seeks increased evaluations for a 
keloidal scar on the left side of the face, as well as for 
Frey's syndrome, a disorder of the fifth cranial nerve.  It 
is argued that various manifestations of those disabilities 
are more severe than currently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
respective 10 percent evaluations presently assigned.

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant where there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Under the VCAA, the VA 
has a duty to notify the veteran and her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that despite the fact that this file was in 
the RO's possession until January 2003, giving the RO ample 
opportunity to fulfill the requirements of the VCAA, the RO 
did not provide the veteran and her representative with 
either notice of the VCAA, or adequate notice of the 
information and evidence necessary to substantiate her 
claims, and that this lack of notice constitutes a violation 
of her due process rights.  Under such circumstances, this 
case must be remanded to the RO so that the veteran and her 
representative may be provided with such notice.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and in 38 C.F.R. § 3.159 
(2002), are fully complied with and 
satisfied.  After the veteran and her 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given an ample opportunity to respond.

2.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers, VA or non-VA who 
treated the veteran for the keloidal scar 
on the left side of her face, or for 
Frey's syndrome since August 2002.  After 
securing the necessary releases, the RO 
should obtain these records.

3.  The veteran should be afforded VA 
neurology and dermatology examinations to 
determine the extent and severity of the 
keloidal scar and the Frey's syndrome.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The dermatologist should indicate 
whether the:
	Scar is 5 or more inches (13 or more 
cm.) in length.
	Scar at least one-quarter inch (0.6 
cm.) wide at 
widest part.
	Surface contour of scar elevated or 
depressed on palpation.
	Scar adherent to underlying tissue.
	Skin is hypo-or hyper-pigmented in 
an area exceeding six square inches (39 
sq. cm.).
	Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.).
	Underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.).
	Skin indurated and inflexible in an 
area exceeding six square inches (39 
sq. cm.)

The examiner should whether there is 
visible or palpable tissue loss and 
either gross distortion or 
asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes 
(including eyelids), 
ears (auricles), cheeks, lips).  

The bases for any opinion rendered by 
either examiner should be fully 
explained.

4.  The RO should then review the claims 
for increased evaluations for a keloidal 
scar on the left side of the face, and 
for Frey's syndrome.  If the claims 
remain denied, the veteran and her 
representative should be issued a 
supplemental statement of the case 
(SSOC), utilizing all appropriate law and 
regulations, and given an opportunity to 
respond prior to the case being returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



